      Case 1:18-cv-00195-DLH-CRH Document 72 Filed 02/05/20 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NORTH DAKOTA
                                WESTERN DISTRICT

 BERKLEY NATIONAL INSURANCE                       §
 COMPANY,                                         §
                                                  §
                        Plaintiff,                §            Civil Action No. 1:18-cv-195
                                                  §
        v.                                        §
                                                  §
 XTO ENERGY, INC.,                                §
                                                  §
                        Defendant and Third-      §
                        Party Plaintiff           §
                                                  §
        v.                                        §
                                                  §
 COMMERCE AND INDUSTRY INSURANCE                  §
 COMPANY, TORUS NATIONAL                          §
 INSURANCE COMPANY, N/K/A                         §
 STARSTONE NATIONAL INSURANCE                     §
 COMPANY, AND SENECA SPECIALTY                    §
 INSURANCE COMPANY,                               §
                                                  §
                        Third-Party Defendants.   §


                    BERKLEY NATIONAL INSURANCE COMPANY’S
                        MOTION FOR SUMMARY JUDGMENT

       Pursuant to Federal Rule of Civil Procedure 56, Plaintiff Berkley National Insurance

Company requests that the Court enter summary judgment in Berkley’s favor on its declaratory

judgment claim, and dismiss Defendant XTO Energy, Inc.’s counterclaims. This motion is based

on the accompanying memorandum filed in accordance with Local Rule 7.1, together with all the

files, records, and proceedings to date.

       As the memorandum in support of Berkley’s motion for summary judgment contains

confidential information, Berkley is filing a copy of its memorandum with confidential
       Case 1:18-cv-00195-DLH-CRH Document 72 Filed 02/05/20 Page 2 of 3




information redacted, as well as a complete copy of the memorandum under a motion for leave

to seal.

                                            Respectfully submitted,

                                            /s/ Elizabeth H. Rivers
                                            Thomas C. Wright
                                            Texas Bar No. 22059400
                                            Elizabeth Rivers
                                            Texas Bar No. 24052020
                                            Natasha N. Taylor
                                            Texas Bar No. 24071117
                                            WRIGHT CLOSE & BARGER, LLP
                                            One Riverway, Suite 2200
                                            Houston, Texas 77056
                                            (713) 572-4321
                                            (713) 572-4320 (facsimile)
                                            wright@wrightclosebarger.com
                                            rivers@wrightclosebarger.com
                                            taylor@wrightclosebarger.com

                                            Corey J. Quinton (#05342)
                                            FISHER BREN & SHERIDAN, LLP
                                            3137 32nd Avenue South, Suite 212
                                            Fargo, ND 58103
                                            cquinton@fisherbren.com

                                            Susan A. Daigle (#4459)
                                            DAIGLE RAYBURN LLC
                                            600 Jefferson Street, Suite 1200
                                            P. 0. Box 3667
                                            Lafayette, Louisiana 70501
                                            Telephone: 337-234-7000
                                            Facsimile: 337-237-0344
                                            susan@djrlawfirm.com

                                            ATTORNEYS FOR BERKLEY NATIONAL
                                            INSURANCE COMPANY




                                             2
      Case 1:18-cv-00195-DLH-CRH Document 72 Filed 02/05/20 Page 3 of 3




                                  CERTIFICATE OF SERVICE

         I hereby certify that a true and correct copy of this document was served on all counsel of
record in this case, identified below, on February 5, 2020, electronically through the electronic
case filing system of the court:

 Joel A. Flom (#04469)                               Leslie C. Thorne
 Jessica M. Rydell (#07801)                          Texas Bar No. 24046974
 1703 – 32nd Avenue South                            HAYNES AND BOONE, LLP
 Fargo, ND 58103                                     600 Congress, Suite 1300
 (701) 280-1880 (facsimile)                          Austin, Texas 78701
 joel@flomlaw.com                                    (512) 867-8470 (facsimile)
 jessica@flomlaw.com                                 leslie.thorne@haynesboone.com

 ATTORNEYS FOR COMMERCE AND                          Ernest Martin, Jr.
 INDUSTRY INSURANCE COMPANY                          Texas Bar No. 13063300
                                                     Carla Green
 Mark A. Solhein                                     Texas Bar No. 24097762
 Richard W. Bale                                     HAYNES AND BOONE, LLP
 Larson · King, LLP                                  2323 Victory Avenue, Suite 700
 30 East 7th Street, Suite 2800                      Dallas, Texas 75219
 St. Paul, MN 55101                                  (214) 651-5940 (facsimile)
 (651) 312-6618 (facsimile)                          ernest.martin@haynesboone.com
 msolheim@larsonking.com                             carla.green@haynesboone.com
 rbale@larsonking.com
                                                     ATTORNEYS FOR XTO ENERGY, INC.
 ATTORNEY FOR STARSTONE NATIONAL
 INSURANCE COMPANY



                                                /s/ Elizabeth Rivers
                                                Elizabeth Rivers




                                                 3
